DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamoto et al. (US 2012/0326531, IDS Document).
Regarding Claim 1, Kawamoto discloses a power source switch control device (Figures 1-5) comprising: 
an upstream-side bidirectional cutoff circuit provided between a positive electrode of a direct-current power source and a load unit in a power circuit (comprising SWA and SWB provided between source/positive DC/DC converter side and load/ positive external device side, Figure 5) in which the direct-current power source 
a downstream-side bidirectional cutoff circuit provided between a negative electrode of the direct-current power source and the load unit (comprising SWC and SWD provided between source/negative DC/DC converter side and load/ negative external device side, Figure 5) and configured to allow or cut off conduction of the power source current and the regeneration current (Figure 5); and 
a controller configured to control the upstream-side bidirectional cutoff circuit and the downstream-side bidirectional cutoff circuit (comprising part of CTRA, CTRB, CTRC, CTRD), wherein 
the upstream-side bidirectional cutoff circuit includes: 
a first switching element configured to allow or cut off conduction of the power source current (comprising SWA, Figure 5) ; 
a second switching element connected in series with the first switching element and configured to allow or cut off conduction of the regeneration current (comprising SWB connected in series with SWA, Figure 5); 
a first diode provided to have a conduction direction opposite to a direction in which the power source current flows and connected in parallel with the first switching element (comprising 42A connected in parallel with SWA in reverse direction, Figure 5); 

a first detection unit connected in parallel with the first diode and configured to detect forward voltage of the first diode (comprising ;44A connected in parallel with 42A, Figure 5) and 
a second detection unit connected in parallel with the second diode and configured to detect forward voltage of the second diode (comprising 44B connected in parallel with 42B, Figure 5), the downstream-side bidirectional cutoff circuit includes: 
a third switching element configured to allow or cut off conduction of the power source current (comprising SWD, Figure 5); 
a fourth switching element connected in series with the third switching element and configured to allow or cut off conduction of the regeneration current (comprising SWC connected in series with SWD, Figure 5); 
a third diode provided to have a conduction direction opposite to the direction in which the power source current flows and connected in parallel with the third switching element (comprising 42D connected in parallel with SWC in reverse direction, Figure 5); 
a fourth diode provided to have a conduction direction opposite to the direction in which the regeneration current flows and connected in parallel with the fourth switching element (comprising 42C connected in parallel with SWD in reverse direction, Figure 5); 

a fourth detection unit connected in parallel with the fourth diode and configured to detect forward voltage of the fourth diode (comprising 44C connected in parallel with 42C, Figure 5), and
in four durations of an activation preparation duration in which activation of the power circuit is prepared from an off state of the power circuit with the first to the fourth switching elements all off, a precharge duration in which inrush current flowing from the direct- current power source to the load unit is avoided after the activation preparation duration ends, a system operation duration in which the power circuit normally operates after the precharge duration ends, and a system stop duration in which the power circuit normally operating is stopped (Figure 3, Paragraphs 38-61), 
the controller determines whether a defect has occurred in the power circuit based on at least one of results of the detection by the first detection unit, the second detection unit, the third detection unit, and the fourth detection unit in the case of the precharge duration and the system operation duration (Figure 3 shows short circuit detection and the switch being opened, Paragraphs 38-61), or determines whether a defect has occurred in the power circuit based on results of the detection by a detection unit which is different from the first detection unit, the second detection unit, the third detection unit, and the fourth detection unit in the case of the activation preparation duration and the system stop duration (Figure 2, Paragraphs 30, 35-36, 49,63).

Claim 2, Kawamoto discloses the power source switch control device according to Claim 1, wherein, when turning on the first switching element, the second switching element, the third switching element, and the fourth switching element and causing the power source current to flow through the power circuit in the case of the precharge duration and the system operation duration (when DC/DC converter is providing power to the external device in Figure 5), 
the controller determines that off-fixation defect has occurred in which the second switching element is firmly fixed to an off state and not turned on, upon detection of the forward voltage of the second diode by the second detection unit, or determines that off-fixation defect has occurred in which the fourth switching element is firmly fixed to an off state and not turned on, upon detection of the forward voltage of the fourth diode by the fourth detection unit (Paragraphs 47-48, 42B conducts when SWB is off and 42C conducts when SWC is off providing forward bias voltage across 42B, 42C respectively).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (US 2012/0326531, IDS Document) in view of Naoya et al. (JP 2015-100240, IDS Document).
Claims 3-8 discloses testing the switching elements to detect on-fixation defects and off-fixation defects by powering on and off the switching elements by power source current and regeneration current. Kawamoto discloses detecting malfunction of the switching elements by detecting voltage across the diode connected in parallel to each of the switching elements using the detection units as discussed in Claim 1, but does not specifically disclose testing details as recited in the claims. 
Naoya discloses a power source switch control device (Figures 1-4) comprising a switching element (30, Figure 1) provided between a power source and a load unit (power source 2 and load unit C1, Figure 1) including a diode (D1, Figure 1) connected in parallel and voltage detection unit (32, Figure 1) connected across the diode and testing the switching element to detect on-fixation and off-fixation faults by turning on and off the switching element and providing power from the power source side or the load side (Paragraphs 39-41, 53-55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide testing of the switching element as taught .   
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (US 2012/0326531, IDS Document) in view of Miyoshi et al. (US 2018/0152014) and Naoya et al. (JP 2015-100240, IDS Document).
Regarding Claims 9-10, Kawamoto disclose the power source switch control device according to claim 1, comprising detecting malfunction of the switching elements by detecting voltage across the diode connected in parallel to each of the switching elements as discussed in Claim 1.
Kawamoto does not specifically disclose further comprising: a current sensor configured to detect the power source current flowing through the power circuit, wherein when turning on the first switching element, the second switching element, the third switching element, and the fourth switching element and causing the power source current to flow through the power circuit in the case of the precharge duration or the activation preparation duration, 
the controller determines that off-fixation/on-fixation defect has occurred in which at least one of the first switching element or the third switching element is firmly fixed to an off state and not turned on, upon no detection of the power source current by the current sensor or the third switching element is firmly fixed to an on state and not turned off, upon detection of the power source current by the current sensor.

Naoya discloses a power source switch control device (Figures 1-4) comprising a switching element (30, Figure 1) provided between a power source and a load unit (power source 2 and load unit C1, Figure 1) including a diode (D1, Figure 1) connected in parallel and voltage detection unit (32, Figure 1) connected across the diode and testing the switching element to detect on-fixation and off-fixation faults by turning on and off the switching element and providing power from the power source side or the load side (Paragraphs 39-41, 53-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a current sensor as taught by Miyoshi, to detect faults in switching elements from the detected current, and to provide testing of the switching element as taught by Naoya, and apply the testing to each of the switching elements in the current path by alternating the switching positions (on and off) and detecting the voltage across the diode (Kawamoto having detecting unit across each of the diode), to identify the faulty switching element and type of fault as on-fixation or off-fixation.

Regarding Claim 11, Kawamoto disclose the power source switch control device according to claim 1, comprising detecting malfunction of the switching elements by detecting voltage across the diode connected in parallel to each of the switching elements as discussed in Claim 1.
Kawamoto does not specifically disclose further comprising a voltage monitoring circuit configured to detect load voltage of the power circuit, wherein when turning off the first switching element and turning on the second switching element, the third switching element, and the fourth switching element and causing the power source current to flow through the power circuit in the case of the system stop duration, 
the controller determines that on-fixation defect has occurred in which the first switching element is firmly fixed to an on state and not turned off, upon no detection of a reduction of the load voltage by the voltage monitoring circuit, when turning off the third switching element and turning on the first switching element, the second switching element, and the fourth switching element and causing the power source current to flow through the power circuit in the case of the system stop duration, 
the controller determines that on-fixation defect has occurred in which the third switching element is firmly fixed to an on state and not turned off, upon no detection of a reduction of the load voltage by the voltage monitoring circuit.
Miyoshi discloses a power source circuit provided between a solar cell and a power storage (Figures 1-6, 210 provided between 100 and 300 in Figure 3A for example) comprising a plurality of switching elements (M1-M4 in 210/DC-DC converter), and a current sensor and a voltage sensor external to the circuit of plurality of switching 
Naoya discloses a power source switch control device (Figures 1-4) comprising a switching element (30, Figure 1) provided between a power source and a load unit (power source 2 and load unit C1, Figure 1) including a diode (D1, Figure 1) connected in parallel and voltage detection unit (32, Figure 1) connected across the diode and testing the switching element to detect on-fixation and off-fixation faults by turning on and off the switching element and providing power from the power source side or the load side (Paragraphs 39-41, 53-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a voltage sensor as taught by Miyoshi, to detect faults in switching elements from the detected voltage, and to provide testing of the switching element as taught by Naoya, and apply the testing to each of the switching elements in the current path by alternating the switching positions (on and off) and detecting the voltage across the diode (Kawamoto having detecting unit across each of the diode), to identify the faulty switching element and type of fault as on-fixation or off-fixation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williams (US 2012/0206118) discloses a power source switching .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUCY M THOMAS/           Examiner, Art Unit 2836, 6/17/2021                                                                                                                                                                                             

/DANNY NGUYEN/           Primary Examiner, Art Unit 2836